DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed May 10, 2022.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid et al. (US Patent Application Pub. No.: US 2013/0193801 A1).
For claim 5, Schmid et al. disclose the claimed invention comprising: a stator (reference numeral 200, figures 1-3) defining an axis, said stator having two axial ends and including spring elements (reference numerals 300, 330, 331) arranged on a radially outer periphery of the stator (see figures 10, 13, 14); a rotor (reference numeral 400) mounted relative to the stator for rotation about an axis of rotation (see figures 1, 2) and surrounded by the stator radially on the outside (see figures 1, 2), a housing (reference numeral 110) formed so that the spring elements (reference numeral 330) are at least partially elastically deflected radially inward so as to abut the housing with a spring force (figures 3-5); and end plates (reference numeral 300, figures 6, 7, 10) respectively arranged at the axial ends of the stator (see figures 2, 3), with the spring elements (reference numeral 330) being arranged on the end plates and configured as projections (see figure 10) which extend in a direction of the axis from a flat main element of the end plates away from the stator (see figures 10-12).  The recited method of the housing being “shrunk onto the stator from radially outside” does not limit the product claim, as the structure of the housing after performing the method of being shrunk from radially outside as claimed is still the same as the structure of the housing of Schmid et al. (reference numeral 110, figure 3).  
For claim 6, Schmid et al. disclose the spring elements (reference numeral 330, 331) defining a free space located radially inward from the spring elements (see figures 3, 10-12).  
For claim 8, the surfaces of the spring elements of Schmid et al. (reference numeral 330) that abut the housing (see figures 2, 3, 12) can be considered to be roughened, i.e. the spring elements have surfaces in abutting relationship to the housing, said surfaces being roughened.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. as applied to claim 5 above, and further in view of Torr (US Patent Application Pub. No.: US 2002/0002777 A1).
For claim 7, Schmid et al. disclose the claimed invention except for the projections having an axial length and being shaped like a roof to define a central region via which the projections abut the housing with the spring force.  Torr discloses projections (reference numerals 103, 104) having an axial length and being shaped like a roof (see figure 5) to define a central region via which the projections abut the housing (reference numeral 9) with the spring force (see figure 5), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the projections shaped like a roof as disclosed by Torr for the projections of Schmid et al. for predictably providing desirable configurations for facilitating the holding of the stator.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of mounting configurations: US 20120175996 A1 (IKUTA; Hiroyuki et al.), US 20100120543 A1 (Snadden; Antony et al.).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834